Citation Nr: 1626815	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to service connection for gastroesophageal reflux disease, also claimed as hiatal hernia, acid reflux and stomach problems, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for irritable bowel syndrome, to include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to January 2005.  He served in the Persian Gulf War Theater of Operations.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2011 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  

During the pendency of the appeal, by rating decision in May 2014, the issues of entitlement to service connection for fibromyalgia and Meniere's disease were granted.  These are full grants of benefits sought that were also on appeal and they are no longer for appellate consideration.  

In correspondence received in July 2014, the issue of entitlement to service connection for chronic fatigue syndrome was withdrawn from appellate consideration.  See 38 C.F.R. § 20.204(b)(3) (until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the Agency of Original Jurisdiction, hereinafter AOJ).   

The Veteran was afforded a videoconference hearing at the RO in April 2016 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

Following review of the record, the issue of entitlement to service connection for gastroesophageal reflux disease, including hiatal hernia, acid reflux and stomach problems, to include as due to undiagnosed illness, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War and developed irritable bowel syndrome, a disability emblematic of a medically unexplained chronic multi-symptoms illness.


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome as a medically unexplained chronic multisymptom illness have been met. 38 U.S.C.A. § 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim.  Wensch v. Principi, 15 Vet.App. 362 (2001); see also § 38 U.S.C.A. § 5103(a)(2).  In view of the Board's favorable decision and full grant of service connection for irritable bowel syndrome, further assistance is unnecessary to aid the appellant in substantiating this claim.


Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317 (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317

Factual Background and Legal Analysis

The Veteran underwent a VA examination in July 2010 and reported symptoms of irritable bowel syndrome in 2004 with subsequent onset of chronic constipation with abdominal pain.  He stated that he also developed intestinal cramping and distress.  He related that ulcerative colitis was ruled out.  Following examination, the assessments included irritable bowel syndrome with constipation.  In August 2013, VA form 21-0960G-3 for intestinal conditions was completed by the J. W. Mathis, M.D., the Veteran's private physician, citing multiple symptoms that included frequent episodes of abdominal distress, cramping, excessive sweating, low back pain, and constipation for which medication had been prescribed.  The diagnosis of irritable bowel syndrome was confirmed.  

The Board notes that the appellant is a Persian Gulf War veteran.  There is no affirmative evidence that his irritable bowel syndrome was caused by a supervening condition or event.  In light of the above and the evidentiary presumption of service connection afforded by 38 C.F.R. § 3.317, the Board concludes that service connection for irritable bowel syndrome is warranted. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.102 (2015).

Additionally, the Board has carefully reviewed treatment records, VA examination reports, and the appellant's lay statements pertaining to the objective signs of his illness and finds that irritable bowel syndrome more nearly approximates moderate disability, characterized by frequent episodes of bowel disturbance with abdominal distress.  The Board thus resolves the benefit of the doubt in favor of Veteran by finding that irritable bowel syndrome is manifested to a degree of at least 10 percent under the applicable rating criteria. See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015). 


ORDER

Service connection for irritable bowel syndrome is granted.  


REMAND

The Veteran asserts that he has gastroesophageal reflux disease, including hiatal hernia, acid reflux and stomach problems, to include as due to undiagnosed illness, as the result of military service in the Persian Gulf War zone.  He presented testimony on personal hearing in April 2016 to the effect that he sought treatment for symptoms in service that included heartburn and gas for which he was prescribed medication, including Zantac.  The Veteran testified that he had had such symptomatology on and off since that time, including nausea and vomiting, leading to current diagnoses of gastroesophageal reflux disease and hiatal hernia for which service connection should be granted.  Service treatment records confirm that the appellant sought treatment in November 1989 for gastric symptoms he stated he had had on and off, and later heartburn and gassiness.  

The Veteran was afforded a VA examination in July 2010 that included evaluation of the claimed gastroesophageal diseases followed by diagnoses that included gastroesophageal reflux disease and hiatal hernia.  However, no opinion was provided as to whether the claimed diseases were related to service or was aggravated or made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995).  As such, there is not enough information addressing causation or lack thereof for an informed VA decision pertaining to the remaining matter on appeal.  The Board is prohibited from making conclusions using on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  The Board thus concurs with the appellant and his representative's testimony during personal hearing in April 2016 that the examination was inadequate for adjudication purposes.

In view of the above, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the evidence indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A. § 103A (West 2014); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).  As such, further development is warranted and the Veteran must thus be scheduled for an examination by a VA physician who is an internist.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA internist to determine the likely etiology and onset of the Veteran's gastroesophageal symptomatology and disorder.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examiner must be provided a copy of this remand and access to Virtual VA/VBMS must be made available for review prior to examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions. 

After a thorough review of the evidence and physical examination, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that a) the Veteran has current gastroesophageal disability that began in or relates back to active service; b) if not, whether it is at least as likely as not current gastroesophageal manifestations represent an undiagnosed illness related to the appellant's service in the Gulf War theater.

The examiner is requested to provide well-supported opinions and complete rationale for the findings and conclusions reached.

2.  The RO must ensure that the medical report requested above complies with this remand and its instructions to provide competent medical opinions.  If the report is insufficient in any manner, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


